DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…aggregating, via the processor, the abnormal 
cause code over a plurality of user groups comprising the user group and other user groups having user endpoint devices that are associated with a plurality of different categories including the first category, wherein the plurality of different categories comprises a plurality of different operating systems, wherein the aggregating of the abnormal cause code over the plurality of user groups is performed in accordance with at least one criterion, the at least one criterion comprising a browser software used by the user endpoint devices of the plurality of user groups; determining, via the processor, a root cause for the abnormal cause code when a deviation is determined to have occurred for the abnormal cause code in connection with the plurality of user groups, wherein the deviation is determined from a baseline comprising a number of occurrences of the abnormal cause code aggregated over the plurality of user groups within a time period, wherein the root cause identifies either an issue associated with the communications network or an issue associated with the user endpoint devices of the plurality of user groups…” as required in Independent Claim 1 (similarly, Independent Claims 15-16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645  
May 27, 2022